Citation Nr: 1114497	
Decision Date: 04/13/11    Archive Date: 04/21/11

DOCKET NO.  05-04 492	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a right knee disorder, to include as secondary to service-connected bilateral pes planus.  

2.  Entitlement to service connection for a left knee disorder, to include as secondary to service-connected bilateral pes planus.  



REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Army from October 1963 to September 1966.  

This matter comes before the Board of Veterans' Appeals (Board) from a February 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  The case was remanded by the Board in April 2007 and July 2009 for evidentiary development.  More development is needed before a final adjudication can be made.  

The Veteran appeared at a Travel Board Hearing in August 2005. A transcript is associated with the claims file

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he has bilateral knee disability, including arthritis, and that these conditions were caused by military service or, alternatively, were caused or aggravated beyond the natural progression of the disease process by service-connected bilateral pes planus.

The case has been remanded by the Board for evidentiary development on two previous occasions, and unfortunately, it must again be remanded.  Indeed, the earlier remand, dated in April 2007, required the Veteran to undergo an orthopedic examination to determine if there was any causal relationship between pes planus and the current knee disorders, as well as asking the examiner to opine as to whether there was any relationship between the current knee disorders and service.  The examiner, in December 2008, opined that there was no causal relationship between pes planus and current knee disorders.  There is an associated rationale, and at the time of that opinion, bilateral pes planus was not service connected.  The Board, in noting that there was no opinion addressing a potential direct relationship to service, remanded the claim in July 2009 for the purposes of satisfying the requests of the initial remand.  An opinion was returned in February 2010 which offered a negative causal nexus between service and the bilateral knee disorders.  

The February 2010 opinion also contained the medical evidence necessary to substantiate a claim for entitlement to service connection for bilateral pes planus.  Based on this evidence, that disorder was service connected.  In establishing pes planus as a service-connected disability, the Board notes that the secondary claim regarding bilateral knee disorders will, necessarily, require more development.  Indeed, implicit in the Veteran's assertion of a relationship between his service-connected feet disorder and the claimed knee disorders, is the proposition that the feet condition either caused or aggravated the knee conditions beyond the natural course of the disease process.  See 38 C.F.R. § 3.310.  The December 2008 VA examination report does not address aggravation, and the February 2010 VA opinion states that the bilateral knee disorders are not "associated with [the Veteran's] pes planus"; however, there is no associated rationale made with this statement, which limits its probative value.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (stating that once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).

Indeed, in order to fully develop the Veteran's claim of service connection on a secondary basis, the claim must be remanded so that a new VA examination can be afforded which addresses the likelihood of the service-connected pes planus aggravating the bilateral knee conditions.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Ensure that all notification and development actions required by 38 U.S.C.A. §§ 5102, 5103, and 5103A (West 2002) are fully satisfied.

2.  Schedule the Veteran for a VA examination for the purposes of determining the etiology of current bilateral knee disorders.  Following a review of the relevant medical evidence in the claims file, the clinical evaluation, and any tests that are deemed necessary, the examiner is asked to provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that service-connected pes planus worsened his bilateral knee disability beyond the natural course of the disease process.  A detailed rationale for any conclusions reached should be associated with the claims file.  

3.  Following the directed development, the RO must conduct a de novo review of the claims for service connection on the merits.  Should the claims be denied, issue an appropriate statement of the case to the Veteran and his representative and return the claim to the Board for final adjudication.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
James L. March 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


